pronouncement of the sentence and the entry of the judgment of
                conviction. We conclude that this claim lacked merit because the time
                spent incarcerated after the sentencing hearing but before entry of the
                judgment of conviction is already credited as flat time against the
                sentence, as the prison begins to calculate a sentence from the sentencing
                date. Therefore, the district court did not err in denying the motion.
                Accordingly, we
                           ORDER the judgment of the district court AFFIRMED.




                                                                                 J.
                                                        esty


                                                                                 J.
                                                  Parraguirre


                                                     CAutr
                                                  Cherry


                cc: Hon. Thomas L. Stockard, District Judge
                     Hon. Robert E. Estes, Senior Judge
                     Richard Daniel Vaughn
                     Attorney General/Carson City
                     Churchill County District Attorney/Fallon
                     Tenth District Court Clerk




SUPREME COURT
       OF
    NEVADA
                                                    2
9) I947A